Mr. Justice Wolf
delivered the opinion of the court.
This was a charge against Francisco Cofresi and Bernabé Acevedo for conspiracy to set fire to insured goods. Various questions are raised which it is unnecessary to consider, as the case must be reversed because of the fatal defect of not *697proving the conspiracy. For the sake of argument it may be assumed that there was proof tending to show that Francisco Cofresi was guilty of having set fire to his goods to obtain «the insurance money, a crime prohibited by section 478 of the Penal-Code. Cofres! was the owner of a shop and Bernabé Acevedo was one of his clerks. The only proof against Acevedo was that he lived behind the shop; that on the night of the fire which took place Cofres! and Bernabé stayed in the shop after everyone else had left, and that when the defendants were asked by the fiscal to explain the presence of incriminating combustible materials they kept silent. This would at most be very scant proof, if any, that Bernabé aided or abetted Crofesi in some vague or indefinite manner in the preparation for the fire. It would not prove that Ber-nabé consciously aided Cofres! to commit a crime. He might even have done acts under the orders of Cofres! and still not be particeps criminis. The clerk might even have a suspicion or a knowledge of his principal’s guilty intentions. Of any overt act; of any meeting of minds, express or tacit; of any •combination or collusion between Cofres! and Bernabé, there is not the slightest proof, direct or circumstantial'
The trouble that we find in many of our cases is that the prosecuting officers, fearing that juries will not convict for arson or similar crimes, seek to dispense with a jury by bringing charges for conspiracy, a crime that is frequently very difficult to prove. If juries in any community will not convict for arson the result will soon be felt by the whole community. Property will be destroyed for various motives. Insurance companies will not insure or else the rates will become prohibitive to the ordinary person. It must be a peculiar community that, will long tolerate such abuses or be indulgent of the jurymen as citizens who fail to convict where arson has in fact been committed. At one time it was thought that juries would not hang for murder, or condemn for perjury or subornation, but the fact has been shown to be otherwise.
*698The judgment must be reversed and the prisoners discharged without-prejudice to the filing of another information against the defendant Cofresi.

Reversed and defendants discharged.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.